Citation Nr: 1620550	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  07-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the discontinuance of special monthly compensation (SMC) based on the need for aid and attendance effective November 1, 2006, was proper.  


WITNESSES AT HEARING ON APPEAL

Appellant and L.J.B.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to February 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which discontinued the Veteran's entitlement to SMC based on the need for aid and attendance effective August 1, 2006.  Discontinuance had been proposed in an August 2005 rating decision, and the Veteran and L.J.B. presented testimony regarding the proposed action at a January 2006 RO hearing.  A transcript is of record.  The Board remanded the claim for additional development in October 2011.  

The Board also remanded two other claims, to include the issue of whether the reduction of the disability evaluation for the Veteran's service-connected bipolar affective disorder from 100 percent to 70 percent, effective August 1, 2006, was proper; and the issue of entitlement to a temporary total (100 percent) evaluation for service-connected bipolar affective disorder based on VA hospitalization.  The rating assigned for the Veteran's service-connected bipolar affective disorder was subsequently restored to 100 percent effective December 23, 1995.  See December 2012, April 2015, and July 2015 rating decisions.  As such, both those claims have been rendered moot and are no longer before the Board for appellate review.  

In the December 2012 rating decision, the RO determined that the Veteran was entitled to SMC based on the need for aid and attendance from October 10, 2002, until November 1, 2006.  The issue has been recharacterized as listed on the title page to reflect that determination.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  



FINDINGS OF FACT

1.  The RO complied with the procedural requirements for discontinuing the Veteran's award of SMC based on the need for aid and attendance, to include providing proper notification of the proposal to discontinue entitlement and giving the Veteran the opportunity to submit evidence and have a hearing.

2.  The Veteran's statements as to the impact her service-connected bipolar affective disorder has on her ability to care for herself, as well as her need for help to complete activities of daily living, are not credible.

3.  The preponderance of the evidence shows that the Veteran's service-connected bipolar affective disorder does not render her in need of regular aid and attendance.


CONCLUSION OF LAW

Discontinuation of SMC based on the need for aid and attendance effective November 1, 2006, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to SMC based on the need for aid and attendance was found warranted in the Veteran's case because the evidence of record showed that she needed supervision at all times due to her psychiatric disorder.  See February 2003 rating decision.  In an August 2005 rating decision, the RO proposed to discontinue the award of SMC based on the need for aid and attendance on the basis that the evidence showed the Veteran's service-connected bipolar affective disorder did not prevent her from performing routine activities of daily life without daily assistance.  

Where the discontinuance of SMC based on the need for aid and attendance is considered warranted, a rating proposing the discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a discontinuance of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2015).

In the present case, an August 2005 rating decision proposed the discontinuance of SMC based on the need for aid and attendance for the reasons cited above.  The Board acknowledges that the notice letter that accompanied the August 2005 rating decision is not of record, but it is clear from review of the record that the Veteran was notified of the proposed action in a September 6, 2005, letter.  See May 24, 2006, letter.  The Board has come to this determination given the fact that the Veteran returned a copy of the August 2005 rating decision with handwritten notations included, and in light of the fact that the Veteran requested a hearing, which was conducted at the RO in January 2006.  Following the January 2006 hearing, the RO issued a rating decision in May 2006, which determined that discontinuance was proper because the Veteran denied being helpless during a January 2006 RO hearing; the evidence did not show that she was blind or residing in a nursing home; a treatment report dated February 9, 2006, reported that the Veteran was capable of performing all activities of daily living; and the evidence also showed that she was working.  The RO notified the Veteran of the action taken and her appellate rights in a May 24, 2006, letter.  Therefore, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2015).

The Board must now consider whether the discontinuance was otherwise proper.  The Board initially notes that at the time the discontinuance of SMC based on the need for aid and attendance became effective on August 1, 2006, the award had been in effect since October 10, 2002, a period of less than 5 years.  The effective date of the discontinuance was subsequently determined to be November 1, 2006, which is also a period of less than 5 years.  See December 2012 rating decision.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a) (2015). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that she is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2015); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2015).

The evidence in this case consists of the Veteran's January 2006 hearing testimony, VA and private treatment records, to include records obtained from the Social Security Administration, and several VA examination reports.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran presented testimony at an RO hearing in January 2006.  She reported that she had an individual who helped her around the house; kept her company when she was depressed; who occasionally spent the night with her and had been there when the Veteran could not sleep; who had helped the Veteran with grocery shopping and laundry; who cleaned the house; and who basically was a companion for the Veteran as the Veteran testified that she did not do anything without company and did not go anywhere without a companion.  When asked directly whether she was able to take care of herself, to include care functions, feeding, clothing, bathing, dressing and undressing, and whether she made those decisions on her own, the Veteran answered no, not really.  She also indicated that she went days without a bath, but that she did not believe herself to be helpless.  The Veteran testified that the last time she owned and operated a private nursing business was in 1996 and that she did not have a business renting properties.  

The Veteran was admitted to the North Chicago VA Medical Center between September 28, 2006, and October 13, 2006.  It was noted that she had been transferred from 66-PSR due to mood swings and behavior problems, which affected her ability to remain in the psychosocial rehabilitation unit.  It was also noted that the staff on that unit mentioned that she was not appropriate in the ward.  The Veteran insisted on leaving against medical advice on coming to the hospital, but then changed her mind.  It was noted that the Veteran had been discharged from the acute unit to building 66 and was coming back to the acute unit with exacerbation of the same problem.  An Axis I diagnosis of bipolar disorder, not otherwise specified, was provided.  It was noted that the Veteran was noncompliant with medication.  During hospitalization, the Veteran was started on several medications and attempted one para-suicidal attempt with superficial laceration of her wrists without little intent.  The Veteran was kept on moderate suicidal precautions, which were discontinued when she denied any suicidal or homicidal ideations or plans.  She also did not exhibit any more aggressive or suicidal behavior.  Her condition was stable on discharge and she was noted to be calm, cooperative and pleasant with no psychomotor agitation or abnormal movements.  Hygiene and grooming on the day of discharge were good.  The Veteran was discharged home in stable condition with her husband.  

In a note that appears to be dated March 2007, Dr. Z.A.R. advised the Veteran to have assistance on daily living, but the recommended amount of time is not legible.

The Veteran underwent a VA mental disorders examination in August 2007.  A detailed review of the claims folder was conducted and the Veteran underwent a clinical interview and mental status examination.  The Veteran reported that "some days I just don't do well," and that she had to have someone with her and was unable to drive.  She explained that she could not take care of herself, and could not cook, drive, bathe, work, or manage laundry.  The Veteran estimated that six to seven days per week she was not able to manage these activities of daily living and self-care and that her husband had to help with bathing and managing other self-care activities.  She also reported having a caregiver that was with her from 12 hours per day to 24 hours per day.  The Veteran voiced that there were several people at the Chicago VAMC that she would kill if she owned a gun and knew where they were, at which point her husband noted that he does not let her out of his sight and that he monitored her very closely.  Mental status evaluation revealed that her hair was uncombed and she was dressed in a loose fitting top that looked like it might belong to a pajama set.  Her grooming was poor and she looked as if she had recently woken up.  The VA examiner reported that the information in the claims folder painted a clinical picture of a longstanding psychological condition and difficulties dealing with that condition, as well as questions about how functional or not her abilities truly are.  The examiner also noted that it seemed from the varied information and documents in the claims file and her report during the examination that perhaps her symptoms improve at times long enough for her to function at a higher level, but invariably the symptoms intensify and worsen and at that time her functioning decreases drastically.  The examiner indicated being satisfied that the Veteran continued to struggle with bipolar disorder.  

The Veteran underwent a VA mental disorders examination in March 2009, which was conducted by the same examiner that had conducted the August 2007 examination.  She noted that the varied sleep patterns continued and she was not sleeping enough; that her judgment was poor and she was going to court for theft as she was said to have stolen money from the State of Illinois; that she does not manage house tasks and "doing my activities around there;" and that she did not drive because she did not have the attention span for it.  It was noted that her husband had driven her to the hospital for the examination.  The Veteran reported that her bipolar disorder came and went and indicated that she thought she worked well with it at times and other times it just subdued her.  She also reported that she was homeless and was staying at her home but had 30 days to get out following an eviction because the mortgage company lost her mortgage note.  She noted that her husband was guarding over her funds but the situation regarding the aftermath of her mortgage not being paid properly was still outstanding.  The Veteran's husband reported that her condition was unchanged since the August 2007 examination.  When asked directly about self-care, the Veteran noted that she bathed and changed clothes every two to three days.  Psychiatric examination revealed that the Veteran was appropriately and casually dressed.  She was oriented to person, time and place.  She was hyper-focused on her housing and financial issue.  The Veteran reported homicidal thoughts toward former guardians and judges who did her wrong; her husband said that she was not in contact with those people and there was no chance she could harm them.  The examiner indicated the Veteran did not have the ability to maintain minimum personal hygiene, noting that the Veteran said she could do this independently, but had to be prompted to do it.  Severe problems with household chores and shopping; and slight problems with toileting, bathing, and dressing/undressing were noted.  The examiner reported that while the Veteran may be bipolar, her presentation had a strong quality of insincerity and symptom embellishment that casted doubt on the intensity of her symptoms.  The examiner also noted that her true functional limits and abilities could not be determined without going to her home and observing her, without her knowledge, which could not be done.  

An August 2013 VA adult beneficiary field examination noted that the Veteran's fiduciary was court appointed, but had become her ninth husband.  The husband indicated that he was afraid of his wife and her bipolar disorder with fits of rage, so they were living and sleeping apart, but hung out during the day.  The examiner noted that the Veteran was continent, did not need an assistive device to ambulate, that she spoke coherently, and that she was oriented to person and place.  It was noted that the Veteran did not take her medications, that she was very alert but at times irrational and upset with VA, and that the Veteran was disheveled and appropriately dressed for the interview.  The examiner noted that the Veteran was living alone in an older, single family home that was in need of a few repairs but was reasonably furnished.  The water was turned off at the time of the examination, but the Veteran would pay her bill in a couple of days.  The examiner indicated that the Veteran's needs were met and that there were no adverse conditions regarding the Veteran.  Based on the field examination, the Veteran's husband was appointed as her fiduciary by VA.  

In a March 2014 letter from her husband related to court documents submitted to VA, it was noted the Veteran was residing in Michigan with her parent.  

In a July 2014 letter, W.A.B. reported that he had been assisting the Veteran with her activities of daily living as she was in need of assistance both in home and when she ventures out for doctor's visits, groceries and paying bills.  It was reported that the Veteran had ambulatory and visual challenges and that her needs were many and required that she be assisted for most of the day.  The purpose of the letter was to request an order from a private physician.  A July 30, 2014, order was subsequently provided on a prescription form, indicating that the Veteran needed caregiver services three times a week.  A September 2014 VA treatment record documents that the Veteran reported having a home health aide who helped her take her medications.  That same month, the Veteran's then-husband (L.J.B.) reported that he was not living with the Veteran due to financial reasons, but saw her three to four times a week and that she had a caregiver, although he stated that the caregiver was hired by the Veteran without his knowledge and that the caregiver also works with the Veteran by giving legal assistance.  In October 2014, the Veteran reported having a caregiver who helped her with her medications, shopping and other daily activities, and numerous financial and legal problems, despite saying her husband, who was her payee, managed her finances with no problems.  The Board notes that a December 2014 VA treatment record documents that the Veteran reported she no longer had the assistance of the caregiver she was paying in the home to help care for her husband.  In a February 2015 VA treatment record, the Veteran reported that she and her caregiver had been at odds and that she had fired the caregiver, who had been used for lifting/tugging/housecleaning, managing medications, and as a driver.  The Veteran reported that she had gotten romantically involved with the caregiver and things went wrong because he wanted to marry her and she did not want this.  The Veteran reported that the caregiver/boyfriend physically abused her at the end and that she last lived with him in November 2014.  It was also reported that the Veteran was legally separated from her husband and that she was currently homeless, living in the House of Mercy shelter in Janesville.

In email correspondence between VA employees in March 2015, it was noted that the Veteran was in a Milwaukee homeless shelter.  A VA field examination was subsequently conducted.  A field examiner met with the Veteran to confirm the need to find a successor payee.  The Veteran was at transitional housing for homeless female veterans (Boudicca House) and reported living there because she was in fear of her life from W.A.B., who was her boyfriend.  The Veteran reported that she left her home because of an abusive relationship and that she had no plans to move back for fear that W.A.B. would harm her.  She stated that she would remain at Boudicca House until she could get an apartment.  The Veteran stated she had no problems with her husband handling her VA benefits and that she thought her husband did a good job handling her finances.  The field examiner contacted the Veteran's husband, who reported that he had been working with an attorney regarding guardianship and other legal problems the Veteran had.  He confirmed the Veteran was in fear of W.A.B. and that he had no problem continuing as the Veteran's legal custodian.  He reported that the Veteran's income is not enough to pay for all her bills and that he had been using his own income to pay for the Veteran's problems and expenses.  The field examiner contacted the attorney, who confirmed statements made by the Veteran and her husband, and who noted the husband was doing a good job as guardian given the Veteran's problems.  There were no problems with annual court accountings.  

The Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ) in April 2015.  A diagnosis of bipolar disorder I was provided and the examiner reported that the Veteran had total occupational and social impairment.  The examiner also reported that the opinion offered was based upon the review of the C-file/VBMS, the electronic medical record (VISTAWEB and CPRS), the general clinical literature in the area, and a clinical interview, which included a review of key domains of functioning (social, occupational/educational, AODA, Legal/Behavioral, and Mental Health) towards establishing the impact/impairment present due to the mental health symptoms consistent with a psychiatric diagnosis.  The questions asked were based upon the clinical literature related to functional impairment and specifically from resources available through the National Center for PTSD in order to capture aspects of impairment including but not limited to social role functioning, social satisfaction, occupational impairment/satisfaction, psychological well-being and general quality of life.  The Veteran reported living in a group/temporary housing through the VA and being able to attend to her basic self-care independently with assistance, and reported having at least some level of consistent responsibility for the basic requirements of retaining her living situation.  The examiner reported that medical records dated in February 2015 indicate that the Veteran was seen for lack of housing/homelessness as she presented to GPD/Boudicca House for intake/admission.  The Veteran reported at that time that she had been residing in House of Mercy shelter from January 6, 2015, to February 6, 2015, and was discharged due to time limits.  She reported that prior to admission to House of Mercy, she had resided in her own home that she had owned (for the past 22 years) in Janesville, Wisconsin.  She reported that she was no longer able to reside in this home because she was facing foreclosure on this property.  In addition, she stated that her husband, who is also her legal guardian, was incarcerated in October of 2014.  He had arranged for a male caregiver to reside with her in this Janesville home while he was incarcerated.  The Veteran stated that she then became romantically involved with this caregiver during her husband's incarceration and that this caregiver became physically abusive toward her as well as physically violent and destructive to her property.  She stated that he kicked in the doors of her property and that she could no longer reside there.  The examiner reported that overall, the Veteran had a myriad of psychiatric hospitalizations since the 1990's, which had included in response to manic/hypomanic episodes, suicidal ideation, and suicidal behavior.  She currently had and had had guardianship and had substantial issues in self-control, including finances, especially when manic/hypomania.  She was currently also on probation.  She reported having substantial debt and requiring assistance in addressing this issue.  The examiner noted that the Veteran had received mental health services outpatient psychotherapy and psychiatric care with prescription of psychotropic mediation, and that she had a history of residential treatment or psychiatric hospitalization.  It was the examiner's opinion that the symptom severity of the Veteran's bipolar disorder was in the severe range, consistent with a total social and occupational impairment.

In July 2015, the Veteran requested that VA assign her a new guardian as she and her husband were divorcing.  She also reported living at the Boudicca House and that she had met a person who had been temporarily helping her with her affairs.  She indicated that this individual was named D.P. and that the individual had helped her with buying properties.  The Veteran reported that she had bought two duplexes and a house and was waiting to move in.  In light of this report, a VA field examination was requested in July 2015.  A different individual subsequently entered into a fiduciary agreement to serve as the Veteran's legal custodian.  See August 2015 VA Form 21P-4703.  The Veteran and her husband subsequently divorced.  

In an examination for housebound status or permanent need for regular aid and attendance filled out by the Veteran and received in August 2015, the Veteran reported that she was able to feed herself, but was unable to prepare her own meals; that she did not need assistance in bathing and tending to other hygiene needs; that she was not legally blind; that she did not require nursing home care, but did require medication management; and that she was unable to manage her own financial affairs, noting that she had a guardian.  

A VA field examination was conducted in August 2015.  The individual who had entered into a fiduciary agreement to serve as the Veteran's legal custodian reported that he would not take a fee until a conservatorship was established.  It was noted that the court would approve the fees and VA would confirm the amount.  It was noted the Veteran had many financial and legal issues that needed to be resolved and that the claims of owning multiple properties may be false as it had been discovered that she gives people money to purchase properties and is not titled on the deeds.  This individual was subsequently appointed as the Veteran's VA fiduciary in September 2015.  

In February 2016, an individual from the Veteran's fiduciary's law firm indicated that when the office took over the Veteran's case, she was thousands in debt and had "slum" properties in Illinois and Wisconsin, though no property was titled in her name.  The Veteran had moved in with her father in Michigan.  See VA Form 27-0820.  It appears this conversation was initiated due to the Veteran's former husband's allegation that the Veteran had been deprived of adequate funds to live on and her home and business affairs had been marginally handled.  See February 2016 non-select memo.  

After review of the evidence, the Board finds that discontinuance of the Veteran's entitlement to SMC based on the need for aid and attendance effective November 1, 2006, was proper.  This conclusion is based primarily on the Board's determination that the Veteran's statements as to the impact her service-connected bipolar affective disorder has on her ability to care for herself, as well as her need for help to complete activities of daily living, are not credible.  The Veteran's credibility was called into question by the VA examiners who conducted the August 2007 and March 2009 mental disorders examinations, with the August 2007 VA examiner indicating that there were questions about how functional or not her abilities truly were, and the March 2009 VA examiner reporting that the Veteran's presentation had a strong quality of insincerity and symptom embellishment that casted doubt on the intensity of her symptoms.  The Board also questions the Veteran's credibility given that she reported her husband had arranged for a caregiver, W.A.B., to help her while her husband was incarcerated, but her husband indicated that the Veteran had hired this caretaker without his knowledge.  See September 2014 VA treatment record.  

The Board also notes that the Veteran's statements regarding her abilities for self-care have fluctuated.  She testified in January 2006 that she was not really able to care for herself, to include care functions, feeding, clothing, bathing, dressing and undressing, while specifically denying that she was helpless.  During the April 2015 DBQ, however, the Veteran indicated that she was able to attend to her basic self-care independently with some assistance; and she reported that she was able to feed herself and did not require assistance in bathing and tending to other hygiene needs in an August 2015 VA examination for housebound status or permanent need for regular aid and attendance she filled out.  

The Board also points out that the Veteran testified in January 2006 that she had help, but conceded it was basically for companionship as she did not do anything without company and did not go anywhere without a companion; that the caregiver she apparently hired specifically noted that she only needed assistance for most, but not all, of the day; and that a medical professional determined that the Veteran needed caregiver services only three times per week.  See hearing transcript; July 2014 letter from W.A.B.; July 30, 2014, order.  

The Board acknowledges that there have been times during the course of the appeal that the Veteran's appearance has not been within normal limits.  More specifically, her hair was uncombed, she was dressed in a loose fitting pajama-like top, and her grooming was poor at the time of the August 2007 VA examination.  She was also noted to be disheveled during an August 2013 VA field examination.  Notably, however, the Veteran's hygiene and grooming on discharge from the North Chicago VA Medical Center in October 2006 were good; she was appropriately and casually dressed during the March 2009 VA examination; and the Veteran was appropriately dressed during the August 2013 VA field examination.  Based on the totality of the evidence, the Board does not find that the Veteran is unable to dress/undress and to keep ordinarily clean and presentable.  

There is also no indication from the record that the Veteran needs protection from hazards or dangers incident to daily environment.  The Board again notes that the Veteran testified in January 2006 that her caregiver was essentially for companionship.  In addition, the examiner who conducted the August 2013 VA adult beneficiary field examination indicated that the Veteran was living alone in a home that was reasonably furnished, that her needs were met, and that there were no adverse conditions regarding the Veteran.  Moreover, the Veteran was able to leave her home when she was unable to live there anymore due to problems with the caregiver she allegedly hired, and following her departure, was living first in homeless shelters and later with her father.  During the April 2015 DBQ, the Veteran reported that she had at least some level of consistent responsibility for the basic requirements of retaining her living situation.  For all these reasons, the Board does not find that the Veteran has mental incapacity that requires care or assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  

Lastly, the Board finds that the Veteran has not asserted, and there is no evidence to support a finding, that she has frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid; that she is unable to feed herself through loss of coordination of upper extremities or through extreme weakness; and/or that she is unable to attend to wants of nature.  The service-connected bipolar affective disorder does not result in the need for special prosthetic or orthopedic appliance, and does not result in loss of upper extremity coordination or extreme weakness; and the Veteran was reported continent during the August 2013 VA adult beneficiary field examination.  

In sum, the preponderance of the evidence shows that the Veteran's service-connected bipolar affective disorder does not render her in need of regular aid and attendance such that the discontinuance of SMC based on the need for aid and attendance effective November 1, 2006, was proper.  



ORDER

Discontinuation of SMC based on the need for aid and attendance effective November 1, 2006, was proper.  



____________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


